UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 30, 2009 (Date of Earliest Event Reported) Commission file number: 1-3203 CANAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS As previously reported, Canal Corporation (formerly operating as Chesapeake Corporation, the “Corporation”) and its U.S. operating subsidiaries filed voluntary petitions in the United States Bankruptcy Court for the Eastern District of Virginia in Richmond on December 29, 2008, seeking relief under the provisions of Chapter 11 of the United States Bankruptcy Code.As of April 30, 2009, the Corporation completed the sale (the “Sale”) of its operating business to a group of investors, including affiliates of Irving Place Capital Management, L.P. and Oaktree Capital Management, L.P.The Corporation and its operating subsidiaries currently are in the process of liquidation. On June 30, 2009, Andrew J. Kohut, President & Chief Executive Officer, and Joel K.
